Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

April 12th,  2019

 

 

 

BETWEEN

 

 

 

TALEND SA

as Pledgor

 

 

 

AND

 

 

 

PACIFIC WESTERN BANK

as Beneficiary

 

 

 

 

 

________________________________________

 

PLEDGE OF RECEIVABLES AGREEMENT

(Convention de nantissement de créances)

________________________________________

 

 

 

LPA-CGR avocats

 

 

 



 



 

TABLE OF CONTENTS

 

 

 

 

1.

DEFINITIONS AND INTERPRETATION


5

2.

PLEDGE (NANTISSEMENT)  


6

3.

SITUATION OF THE PARTIES UNTIL THE TERM OF THE PLEDGE AGREEMENT


7

4.

ENFORCEMENT OF THE PLEDGE


8

5.

REPRESENTATION AND WARRANTIES OF THE PLEDGOR


8

6.

COVENANTS OF THE PLEDGOR


10

7.

INDEMNITY


11

8.

COSTS AND EXPENSES


11

9.

DELEGATION


11

10.

POWER OF ATTORNEY


11

11.

SUCCESSORS AND ASSIGNS


12

12.

TERM AND RELEASE


12

13.

MISCELLANEOUS


13

14.

NOTICES


14

15.

GOVERNING LAW – JURISDICTION


15

SCHEDULE 1 - PLEDGED DEBTORS - PLEDGED CLAIMS


17

SCHEDULE 2 - FORM OF LETTER OF NOTIFICATION


18

 





2



 

THIS PLEDGE OF RECEIVABLES HAS BEEN ENTERED INTO ON APRIL 12th,  2019, BETWEEN:

1.         TALEND SA,  a  société anonyme with a share capital of EUR
2,417,390.40 incorporated under French laws, whose registered office is at 9 rue
Pages, 92150 Suresnes, France, registered with the corporate and trade register
of Nanterre under number 484 175 252;

(hereinafter referred to as the “Pledgor”)

AND

2.         PACIFIC WESTERN BANK,  a  California State chartered bank, whose
registered office is located at 406 Blackwell Street, Suite 240, Durham, North
Carolina 27701, United States;

(hereinafter referred to as the “Beneficiary”)

The above-mentioned parties being hereafter named each a “Party”, or, together,
the “Parties”.





3



 

WHEREAS:

A.        Within the framework of their activity, Talend, Inc., Talend USA, INC.
and Stitch, Inc. (hereinafter jointly and severally the "Borrowers"), contacted
the Beneficiary to obtain a facility for the Borrowers’ working capital and
general corporate purposes.

B.        Pursuant to a Loan and Security Agreement executed on February 14,
2019, the Beneficiary, as Lender, has agreed to make available to the Borrowers
amounts not exceeding thirty million US Dollars ($30,000,000) (hereinafter the
"Loan Agreement").

C.         Clause 8(b) of the Schedule to the Loan Agreement provides for the
obligation for the Pledgor to grant to the Beneficiary a Continuing Guaranty
(the "Guarantee") as well as security over certain of its assets to secure the
payment and performance of all of the Secured Obligations (as defined
hereinafter).

D.        The Pledgor has undertaken to provide to the Beneficiary a first
ranking pledge over the receivables it holds against its Pledged Debtors (as
defined hereafter) to the benefit of the Beneficiary, under the terms and
conditions of this pledge of receivables agreement (hereinafter with its
schedules as amended, restated or supplemented in the future referred to as the
“Pledge Agreement”).





4



 

IT HAS THEREFORE BEEN AGREED AS FOLLOWS:

1.         DEFINITIONS AND INTERPRETATION

1.1            Defined Terms

The following terms and expressions used in this Pledge Agreement and in the
recitals of this Pledge Agreement shall, unless the context requires otherwise
or otherwise mentioned in the Supplemental Agreement, have the following
meanings :

"Beneficiary" means Pacific Western Bank, as further described in the recitals,
and any of its assignees or successors.

"Commercial Contract" means any contract entered (or to be entered) into between
the Pledgor, as seller or provider, and a Pledged Debtor, as client and
purchaser or subscriber, relating to the provision of products or services (such
as technical support, training or consulting services) in the ordinary course of
business.

"Finance Documents" mean the Loan Documents, as defined in clause 8
(Definitions) of the Loan Agreement, the Supplemental Agreement, the Pledge
Agreement, any other security document entered into between the Pledgor and the
Beneficiary as security for the Secured Obligations and any other documents
designated as such by the Pledgor and the Beneficiary.

"Guarantee Account" has the meaning set out in Article 3.3 (ii) of this Pledge
Agreement.

"Loan Agreement" shall have the meaning indicated in the recitals of this Pledge
Agreement.

"Notification Event" means the occurrence of any of the following events: (i) a
Borrower's payment default pursuant to clause 7.1 (b) of the Loan Agreement,
(ii) the acceleration of the Loans pursuant to clause 7.2 (b) of the Loan
Agreement or (iii) a Pledgor's payment default under the Guarantee issued on or
about the date hereof in favour of the Beneficiary as security for the Secured
Obligations, following receipt of a valid payment request from the Beneficiary.

"Pledged Claims" means all of the Pledgor's claims, rights and interests,
current or future, or vested or contingent, which it holds or may hold against
its Pledged Debtors under Commercial Contracts. The Pledged Claims at the time
of execution of this Pledge Agreement are listed in Schedule 1.

"Pledged Debtors" means any and all persons and entities, being the debtors of
the Pledgor in connection with one or several Pledged Claims as listed in
Schedule 1 as at the time of execution of this Pledge Agreement.

"Secured Obligations" means all present and future, including contingent and
limited obligations of the Borrowers and/or the Pledgor or pursuant to the
provisions of the Loan Agreement towards the Beneficiary, arising under or in
connection with the Loan





5



 

Agreement, this Pledge Agreement or any other Finance Document, including all
interest, fees, costs, penalties and expenses incurred by the Beneficiary under
the Loan Agreement, this Pledge Agreement or any other Finance Document in each
case together with all accruing interest and all losses, costs, charges and
expenses incurred by the Beneficiary in connection with the protection,
preservation or enforcement of its rights against the Pledgor with respect to
the Finance Documents subject to relevant provisions of the Finance Documents
(including Clause 8).

"Supplemental Agreement" means the supplemental agreement entered into on the
date hereof between the Pledgor as guarantor and the Beneficiary as lender.

1.2            Interpretation

(a)        In this Pledge Agreement, unless a contrary provision appears, a
reference to:

(i)         a Clause is a reference to a clause of this Pledge Agreement;

(ii)       a  Schedule is a reference to a schedule of this Pledge Agreement;

(iii)      words importing the plural shall include the singular and vice versa;

(iv)       a person is a reference to or includes its successors and assignees;
and

(v)        an agreement or document includes a reference to that agreement or
document as varied or novated at any time.

(b)        The headings in this Pledge Agreement are for convenience only and
are to be ignored in construing this Pledge Agreement.

(c)        If there is any conflict between the provisions in this Pledge
Agreement and the provisions of the Loan Agreement, the provisions of the Loan
Agreement shall prevail.

(d)       The principles of interpretation set out in the Loan Agreement shall
apply mutatis mutandis to this Pledge Agreement.

2.         PLEDGE (NANTISSEMENT)

2.1       As security for the due performance, payment and discharge in full of
the Secured Obligations, the Pledgor hereby irrevocably grants in favour of the
Beneficiary who accepts it, a first ranking pledge over the Pledged Claims in
accordance with Articles 2355 et seq. of the French Civil Code (Code Civil)
(excluding Article 2360 of the French Civil Code (Code Civil)) and Articles L.
521-1 et seq of the French Commercial Code (Code de Commerce) (hereinafter the
“Pledge”).

2.2       In case of enforcement of the Pledge Agreement, the Pledgor agrees
that the Beneficiary will enforce the Pledge as security for the Secured
Obligations, pursuant to the terms of this Pledge Agreement and shall have no
recourse over the assets of the Pledgor other than the Pledged Claims, in
accordance with the provisions of Article 2334 of the French Civil Code (Code
Civil).





6



 

2.3       The Pledge Agreement shall include the entire value, current and
future of the Pledged Claims, including any interest and proceeds of any kind,
deriving, among others, from any assignment thereof, related to the Pledged
Claims and paid after the enforcement of the Pledge Agreement by the
Beneficiary.

2.4       The security interest constituted by virtue of the Pledge Agreement
will not be considered extinguished and will not be affected by the punctual
instalments made for payment and / or partial reimbursement of the Secured
Obligations.

2.5       The Pledgor irrevocably and definitively waives, by the execution of
this Pledge Agreement, its right to require from the Beneficiary to perform or
exercise any other right or security interest towards any other person, before
exercising its rights under the Pledge Agreement and any right to require the
Beneficiary to exercise its rights in a specific order.

3.         SITUATION OF THE PARTIES UNTIL THE TERM OF THE PLEDGE AGREEMENT

3.1       As long as no Notification Event has occurred, and subject to the
provisions of this Clause, the Pledgor may freely receive any payment under or
with respect to the Pledged Claims.

3.2       Upon the occurrence of a Notification Event which is continuing, the
Beneficiary may notify any Pledged Debtor of the grant of the Pledge in the form
attached in Schedule 2 hereto, which the Pledgor hereby expressly accepts,
subject only to prior notice to the Pledgor.

The Parties expressly acknowledge that, from the date of any such notification,
the relevant Pledged Debtors shall pay the amounts due under the Pledged Claims
directly to the Beneficiary, pursuant to the provisions of Articles 2362 et seq.
of the French Civil Code (Code Civil).

3.3       Any payment made by the Pledged Debtors to the Beneficiary pursuant to
the provisions of Clause 3.2, shall, as applicable, be:

(i)      allocated to the payment of all amounts due and payable under the
Secured Obligations in accordance with the provisions of the Loan Agreement and
Article 2364 of the French Civil Code (Code Civil); or

(ii)    in the event that (x) all or part of the amounts due are not then
payable (échus) under the Secured Obligations and (y) so long as the relevant
Notification Event is outstanding, pursuant to Article 2364 of the French Civil
Code (Code Civil), be kept as collateral on a bank account opened in the name of
the Beneficiary in the books of a bank selected by the Beneficiary (hereafter
the “Guarantee Account”), until the amount of the Pledged Claims has been
allocated in full to the payment of all amounts due and payable under the
Secured Obligations or any of the events referred to in Clause 3.5 has occurred.





7



 

3.4       In the event a Notification Event is outstanding and has not been
remedied or waived, and in the event where the Beneficiary has notified the
Pledged Debtors pursuant to Clause 3.2, the Pledgor shall be entitled to receive
the repayment of the balance of the Guarantee Account, if any, subject to (i)
the written request of the Pledgor to the Beneficiary, in relation thereto, and
(ii) provided that 1 ) all events constituting a Notification Event have been
remedied within the cure period set forth in the Loan Agreement, or 2 ) the
Beneficiary has expressly waived its right to benefit from such Notification
Event, in each case in accordance with the relevant provisions of the Loan
Agreement.

Sums from the Guarantee Account will also be repaid following the occurrence of
the Discharge Date.

The Pledged Debtors will be notified to cease paying Pledged Claims on to the
Guarantee Account at the same time repayment is due.

3.5       Subject to the foregoing, the Beneficiary shall return to the Pledgor,
within ten (10) Business Days of receipt of the Pledgor’s written request under
Clause 3.4, the amounts paid, if any, on the credit of the Guarantee Account,
minus any sums allocated to the payment of any amount due and payable in respect
of the Secured Obligations, at the relevant date.

4.         ENFORCEMENT OF THE PLEDGE

4.1       Upon the occurrence of a Notification Default which is continuing and
following notification of the Pledge to the relevant Pledged Debtors pursuant to
Clause 3.2, the Beneficiary shall be entitled automatically and without any
formality to appropriate such Pledged Claims as provided in Articles 2346 to
2348 of the French Civil Code (Code civil).

4.2       Any amount received by the Beneficiary, or as the case may be on its
own behalf shall be allocated to the payment of any amount due and payable in
respect of the Secured Obligations, in accordance with the provisions of Clause
3.4 and Clause 3.5.

4.3       In accordance with Article 2348 of the French Civil Code (Code Civil),
the Beneficiary agrees to promptly repay to the Pledgor the difference between
(i) the value of the Pledged Claims transferred to the Beneficiary pursuant to
Clause 4.1 and (ii) the amounts outstanding under the Secured Obligations, it
being specified that the Parties allow set-off.

5.         REPRESENTATION AND WARRANTIES OF THE PLEDGOR

5.1       The Pledgor expressly reiterates hereby representations and warranties
of section 1 (Representations, Warranties and Covenants of Guarantor) of the
Supplemental Agreement and hereby represents and warrants to the Beneficiary
that on the date of this Pledge Agreement and for the duration of the Pledge
Agreement:





8



 

(i)          the execution, delivery and performance by the Pledgor of this
Pledge Agreement, and all other documents contemplated hereby (i) have been duly
and validly authorized by the Pledgor, (ii) are not subject to any consents
required to be obtained by the Pledgor, which have not been obtained, (iii) are
enforceable against Pledgor in accordance with their terms (except as
enforcement may be limited by equitable principles and by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to creditors'
rights generally), and (iv) do not violate Pledgor’s articles or certificate of
incorporation, or Pledgor’s by-laws, or any law or any material agreement or
instrument, which is binding upon Pledgor or its property;

(ii)        to the extent it could have a material adverse effect on its ability
to perform its obligations under this Pledge Agreement, no default has occurred
under any Commercial Contract;

(iii)       there is no action, claims or proceeding before any court or
administrative authority, pending or threatened in writing, that could affect
the validity, applicability or the capacity of the Pledgor to perform its
obligations under this Pledge Agreement.

5.2       The Pledgor represents and warrants that on the date of this Pledge
Agreement and for the duration of the Pledge Agreement it has the full ownership
of the Pledged Claims it holds from time to time against the Pledged Debtors.

5.3       The Pledgor represents and warrants that on the date of this Pledge
Agreement and for the duration of the Pledge Agreement the Pledged Claims are
and will remain, free from any transfer, pledge, lien or any other third party
rights and are not subject, to any foreclosure proceedings of which it would not
have immediately informed the Beneficiary, except for the Pledge, any Permitted
Lien and any adverse claim in an amount lower than USD 1,000,000.

5.4       The Pledgor represents and warrants that the Beneficiary has and will
continue to have a first-priority perfected and enforceable security interest in
the Pledged Claims (except as enforcement may be limited by equitable principles
and by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to creditors' rights generally), subject only to the Permitted Liens,
it being specified that the Pledge will only be enforceable as against the
Pledged Debtors when notified to them pursuant to Clause 3.2.

5.5       The Pledgor is not on the date of this Pledge Agreement either (a)
insolvent or (b) informed of an action or proceedings whatsoever initiated, in
the course of a bankruptcy proceedings, for the purpose of requesting the
suspension of payment, the dissolution or liquidation or ad hoc proceedings or
the opening of a safeguard proceedings or the appointment of a mediator or a
conciliator or any other similar proceedings described in the Livre Sixième of
the French Commercial Code (Code de Commerce)  or any other similar proceedings
provided by any other applicable law.





9



 

5.6       The Pledgor shall refrain, in order to discharge itself from its
undertaking, to invoke any change in the legal structure of the Beneficiary even
though it would create a new legal entity, provided that the Secured Obligations
are validly transferred to the new legal entity.

5.7       The Pledgor shall not be discharged by:

(i)       any modifications to the Loan Agreement (occurring one or several
times provided those do not cause a novation);

(ii)      the addition or the removal of new security interests, new creditors
or new debtors;

(iii)     a prorogation of the repayment date of the Loans in accordance with
the provisions of the Loan Agreement;

(iv)     the addition of new forms of drawdown of the Loan Agreement;

(v)      any changes in the account currency or settling of the Loan Agreement;

(vi)     the renewal, even tacit, of the Loans in compliance with the provisions
of the Loan Agreement;

which would affect in any way the provisions of the Loan Agreement.

5.8       The Pledgor represents and warrants that changes to the Secured
Obligations will immediately, automatically and without formality (except those
required by law) be included into the scope of the Secured Obligations. Novation
shall not be presumed by the Pledgor who shall only be able to invoke it if the
Beneficiary, expressly states its intention to carry-out a novation without
prejudice to the provisions of Clause 5.5.

5.9       In case of assignment, conveyance or transfer of all or part of its
rights and obligations by any of the Beneficiary as provided under the Loan
Agreement, the Beneficiary reserves and preserves specifically, which the
Pledgor hereby expressly accepts, all its rights, actions and privileges under
this Pledge Agreement in favor of the relevant transferees, pursuant to the
provisions of Article 1334 of the French Civil Code (Code Civil) so that the
Pledge may guarantee the Secured Obligations for the benefit of such transferee
without any further formality in the event such assignment, conveyance or
transfer might be regarded as a novation under French law.

6.         COVENANTS OF THE PLEDGOR

6.1       The Pledgor agrees, at its expenses, on request by the Beneficiary, to
execute all documents and take all actions and as the Beneficiary may reasonably
request in order to perfect and maintain the Beneficiary's perfected
first-priority security interest in the Pledged Assets (subject only to
Permitted Liens and notification to the Pledged Debtors pursuant to Clause 3.2),
and in order to fully consummate the transactions contemplated by this Pledge
Agreement or to enable the Beneficiary to exercise and enforce its rights and
remedies hereunder with respect to the Pledged Claims.





10



 

6.2       In addition to the undertakings made in section 1 (Representations,
Warranties and Covenants of Guarantor) of the Supplemental Agreement, the
Pledgor covenants on the date of the Pledge Agreement and for the duration of
the Pledge Agreement not to conclude any agreement that the terms would have a
material adverse effect on the rights of the Beneficiary under this Pledge
Agreement.

7.         INDEMNITY

The Pledgor must indemnify, promptly on reasonable demand, the Beneficiary
against any liabilities and claims incurred by or made against the Beneficiary
for anything done or omitted in the reasonable exercise or purported exercise of
the powers contained in this Pledge Agreement or as a result of any breach of
the Pledgor of any of its obligations or undertakings in this Pledge Agreement
except for any liabilities and claims incurred by, or made against, the
Beneficiary caused by the gross negligence or wilful misconduct of the
Beneficiary.

8.         COSTS AND EXPENSES

The Pledgor undertakes, from time to time, on demand of the Beneficiary, to
indemnify the Beneficiary, in respect of all reasonable costs and expenses
incurred by the latter and/or by every attorney, manager, agent or other person
appointed by it, in relation to the amendment or enforcement of this Pledge
Agreement, including legal fees and expenses, and all charges, duties, taxes or
registration fees relating thereto.

9.         DELEGATION

9.1       The Beneficiary or any person appointed by the Beneficiary may
delegate by power of attorney or in any other manner to any properly qualified
person or persons, any right, power, authority and discretion exercisable by the
Beneficiary under this Pledge Agreement in relation to the Pledge.

9.2       Any such delegation may be made upon such terms (including power to
sub-delegate) and subject to such regulations as the Beneficiary or such person
appointed by the Beneficiary may think fit.

9.3       Neither the Beneficiary nor any such person appointed by the
Beneficiary will be in any way liable or responsible to the Pledgor for any loss
or damage arising from any fact, default, omission or misconduct on the part of
any such delegate or sub-delegate.

10.       POWER OF ATTORNEY

10.1     The Pledgor hereby, in order more fully to secure the performance of
its obligations hereunder, appoints the Beneficiary and every person appointed
by the Beneficiary hereunder to be its attorney (mandataire) acting severally,
and on its behalf and in its





11



 

name or otherwise, to execute and do all such assurances, acts and things which
the Pledgor is required to do and fails to do under the covenants and provisions
contained in this Pledge Agreement.

10.2     The Pledgor hereby ratifies and confirms and agrees to ratify and
confirm whatever any such attorney as is mentioned in Clause 10.1 shall properly
do or purport to do in the exercise or purported exercise of all or any of the
powers, authorities and discretion referred to in such Clause.

11.       SUCCESSORS AND ASSIGNS

11.1     All the rights, privileges, powers and actions of the Beneficiary will
ensure to the benefit of its permitted successors and assigns in accordance with
clause 9.13 of the Loan Agreement.

11.2     The Pledgor shall not assign, transfer, novate or dispose of any of, or
any interest in its rights and/or obligations hereunder.

11.3     The Beneficiary shall be entitled to assign, transfer, novate or
dispose of any of, or any interest in, its rights and/or obligations hereunder
to a third party in accordance with the Loan Agreement.

11.4     In the event of an assignment, a transfer, a novation or disposal of
all or part of the rights and obligations by the Beneficiary which might be
regarded as a novation under French law, the Beneficiary expressly reserves the
rights, powers, privileges and actions that it enjoys under this Pledge
Agreement in favor of its assignees or, as the case may be, its successors, in
accordance with the provisions of Article 1334 of the French Civil Code (Code
Civil).

12.       TERM AND RELEASE

12.1     The Pledge enters into force on the date hereof and remains enforceable
until the date on which effective repayment and payment of all sums due by the
Borrowers to the Beneficiary under the Finance Documents (other than contingent
indemnification and reimbursement obligations not yet due, and obligations which
have been cash collateralized in an amount equal to such obligations, in a
manner reasonably acceptable to the Beneficiary) is made and the Loan Agreement
is terminated (the “Discharge Date”), it being specified that the Beneficiary
shall expressly release the Pledge and all the rights of the Beneficiary under
the Pledge Agreement following the Discharge Date.

12.2     The Beneficiary undertakes to execute and remit to the Pledgor, at such
Pledgor’s cost and if so requested, all certificates that the said Pledgor may
reasonably request in order to confirm the above release.





12



 

12.3     In the event of a release of the Pledge and the Pledge Agreement as
referred to above, and subject to the applicable legal provisions, the
Beneficiary agrees to pay to the Pledgor all amounts as per Clause 3.5.

13.       MISCELLANEOUS

13.1     The Beneficiary shall not be liable for any loss on realization, or for
any default or omission in exercising its rights hereunder.

13.2     The Pledgor alone shall be responsible for its own contracts,
engagements, acts, omissions, defaults and losses and for liabilities incurred
by it and the Beneficiary shall not incur any liability therefore (either to the
Pledgor or any other person whatsoever) for any reason whatsoever.

13.3     No failure to exercise, or any delay in exercising, by the Beneficiary
any right or remedy under this Pledge Agreement shall operate as a waiver
thereof. Nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy. The Beneficiary shall not assume any responsibility towards the Pledgor
or its legal successors, individually or generally, due to the late exercise or
failure to exercise the rights and prerogatives conferred on the Beneficiary by
this Pledge Agreement. The rights and remedies provided for in this Pledge
Agreement are cumulative and not exclusive of any rights or remedies provided by
law and may be waived only in writing and specifically.

13.4     A waiver by the Beneficiary of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which such
Beneficiary would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

13.5     The security created by this Pledge Agreement shall be in addition to,
and shall not in any way be prejudiced or affected by, and shall be without
prejudice to, any other security or guarantee from time to time held by the
Beneficiary in respect of the Secured Obligations or any thereof. In the event
that one or more provisions of this Pledge Agreement is considered illegal,
invalid or unenforceable, this Pledge Agreement shall be interpreted as if it
did not contain that provision and the nullity or invalidity of the said
provision shall not affect the validity or the performance of the other
provisions of this Pledge Agreement, which shall nevertheless remain legal and
valid and shall continue to be in force.

13.6     The parties to this Pledge Agreement recognize that this Pledge
Agreement has the sole objective of establishing the present security for the
benefit of the Beneficiary and does not have the objective or effect of
modifying the rights and obligations set out in the Loan Agreement.





13



 

13.7     The Beneficiary is not liable for any losses arising from the exercise
by Beneficiary of any rights or privileges under this Pledge Agreement, except
in cases of voluntary or gross negligence (faute lourde ou intentionnelle).

14.       NOTICES

Unless otherwise specified in the Pledge Agreement, every notice, request,
demand or other communication under this Pledge Agreement or relating to it,
shall be in the English language and made in writing by registered mail with
acknowledgment of receipt or by first-class prepaid letter (airmail if
available) or by facsimile transmission or by e-mail as described below:

14.1   Address

Address, e-mail and facsimile number of the Parties are as described below (if
necessary, the name of the service or responsible):

For the Pledgor:

 

TALEND

 

 

 

Address:

9 rue Pages

 

 

92150 Suresnes

 

Attention:

Emmanuel Samson

 

Telephone:

+33 (0) 1.80.42.00.77

 

Email:

esamson@talend.com

 

 

For the Beneficiary:

 

PACIFIC WESTERN BANK

 

 

 

Address:

406 Blackwell Street, Suite 240, Durham

 

 

North Carolina 27701

 

 

United States

 

Name:

Mr. Nick Nance

 

 

or any other address, facsimile number or service name or a responsible should
be indicated subject to prior notice of at least 5 (five) Business Days.

14.2   Reception

Any notice, request, demand or other communication made under this Pledge
Agreement shall be deemed to have been received only:

(a)   for a facsimile, when received in a readable form;

(b)   for a letter when it is filed to the right place or 5 (five) Business Days
after being mailed in an envelope labeled with the correct address;





14



 

(c)   by a registered letter with return receipt, at the date of the first
presentation, and;

(d)   assuming it was specified a service or a responsible recipient, provided
that the communication was addressed to such service or person.

A communication addressed to a Party shall not produce effects until it is
deemed to have been received by the Party as detailed above and provided that it
contains an explicit mention of the service or responsible recipient indicated
above the name of the Party (or any other service or responsible that the Party
may have indicated).

15.       GOVERNING LAW – JURISDICTION

15.1     This Pledge Agreement shall be governed by and construed in all
respects in accordance with French law.

15.2     The Parties expressly and specifically accept, pursuant to Article 23
of Council Regulation n°1215/2012, to give exclusive jurisdiction to the courts
within the territorial jurisdiction of the Commercial Court of Paris to settle
any dispute that may arise between the Parties in connection with the
construction or performance of this Pledge Agreement.

 

 

 

(Signatures on the following page)





15



 

This signature page refers to the Pledge of Receivables Agreement.

This Agreement has been duly executed in Paris in two (2) originals on the date
first above written.

 

 

 

 

/s/ Emmanuel Samson

    

/s/ Stephen J. Berens

TALEND SA.

 

PACIFIC WESTERN BANK

As Pledgor

 

As Beneficiary

 

 

 

 

 

 

Represented by: Emmanuel Samson

 

Represented by: Stephen J. Berens

duly authorized

 

duly authorized

 





16



 

SCHEDULE 1 - PLEDGED DEBTORS - PLEDGED CLAIMS





17



 

SCHEDULE 2 - FORM OF LETTER OF NOTIFICATION

[Beneficiary’s heading]

[To the Pledged Debtor]

Registered letter with acknowledgement of receipt

Re: Notification of the first ranking pledge dated [____]

Dear Sir or Madam,

We refer to the claims held by TALEND SA, a  société anonyme, with a share
capital of EUR 2,417,390.40 incorporated under French laws, whose registered
office is at 9 rue Pages, 92150 Suresnes, France, identified with the corporate
and trade register of Nanterre under number 484 175 252 (hereinafter referred to
as the “Pledgor”), against you under the [____] agreement entered into with your
company on [____] (hereinafter referred to as the “Pledged Claims”).

Under a first ranking pledge agreement (the “Pledge Agreement”), a copy of which
is attached, entered into on [____] 2019 between (i) the Pledgor and (ii) our
institution as Beneficiary, the Pledgor has pledged, on a first-ranking basis
and without pari passu ranking, to us, all of the Pledged Claims (the “Pledge”).

We hereby inform you that a Notification Event has occurred under the Pledge
Agreement and is continuing.

In accordance with the provisions of Articles 2362 et seq. of the French Civil
Code (Code Civil), we hereby notify you the said Pledge and request you to pay,
after receipt of such notification, and until further notice from us, any amount
under the Pledged Claims on the bank account opened in our books which
references are: [____]

Best regards,

 

 

_______________________

 

18

